DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 20-25, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaira et al. (US 2012/0038976) in view of Thompson et al. (US 7,361,706) and Kikutsuji (JP 5232945).
claim 16, Kodaira teaches a coating solution which comprises an epoxidized organoxysilane compound (Pg. 1, Paragraphs [0010]-[0011]). The compound may be a trimethoxysilane, which appears to be suitable for the binder as described by applicant’s specification as the binder (Applicant’s Specification, Pgs. 9-10, Paragraph [0054]; Kodaira, Pg. 3, Paragraph [0036]). The composition may also include an alkali salt such as a lithium salt (“alkali cation”) (Pg. 10, Paragraph [0105]). Furthermore, Kodaira doesn’t mention the use of a conductive polymer and would, therefore, teach the limitation of the composition not comprising at least one conductive polymer. 
Kodaira is silent with respect to the lithium salt including a counter ion which is a conjugate base of a superacid.
Thompson teaches an antistatic composition which exhibits good antistatic and repellency characteristics and which includes a non-polymeric ionic salt consisting of at least one cation and at least one anion (Abstract). Lithium ions may be utilized for the cation of the ionic salt (Col. 3, Lines 25-42). The anion of the ionic salt may be formed from the anion of tetrrafluoroboric acid, which applicant’s specification appreciates as being an appropriate anion for forming the salt with the lithium cation (Applicant’s Specification, Paragraph [0030]) (Col. 5, Lines 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the lithium salt of the compositions of Kodaira such that the salt is a salt containing an anion of tetrafluoroboric acid which is taught to be an antistatic agent as taught by Thompson such that both Kodaira and Thompson teach antistatic compositions comprising a lithium salt. 
Kodaira is additionally silent with respect to the composition further including a compound having the formula of:

    PNG
    media_image1.png
    42
    422
    media_image1.png
    Greyscale

where R1 and R2 represent H, or an alkyl group, R3 is H or a methyl, and n is an integer ranging from 2 to 200.
Kikutsuji teaches a composition forming an antistatic layer having sufficient scratch resistance which includes 40% to 80% of a solvent which contains 3 to 30% of an ethylene glycol (mono/di) alkyl ether (Abstract). Various compounds of the ethylene glycol compound includes diethylene glycol monomethyl ether and diethylene glycol diethyl ethyl ether (Pg. 5). The content of the ethylene glycols is kept in this range to provide the antistatic properties even in low humidity environments (Pg. 5). One of ordinary skill in the art would further appreciate that the range of the ethylene glycol compound in the total composition would be in the range of 1.2% (3%*40%) to 24% (30%*80%). 
Therefore, it would have been obvious to one of ordinary skill in the art to include an ethylene glycol (mono/di) alkyl ether in the range of 1.2% to 24% in the compositions of Kodaira in order to maintain the antistatic properties even in low humidity environments as taught by Kikutsuji. 
Regarding claim 17, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, the composition includes a lithium cation. 
Regarding claim 18, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, the compositions include trimethoxysilane, which appears to be suitable for the binder as described by applicant’s specification as the binder (Applicant’s Specification, Pgs. 9-10, Paragraph [0054]; Kodaira, Pg. 3, Paragraph [0036]).
Regarding claim 20, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, the compositions include trimethoxysilane, which appears to be suitable for the binder as described by applicant’s specification as the binder (“epoxysilane 
Regarding claim 21, Kodaira teaches the compositions as discussed above with respect to claim 16. Kodaira further teaches the epoxidized organoxysilane compound as being present in an amount ranging from 5 to 50 parts by mass (Pg. 8, Paragraph [0076]). Although the ranges for the content of the binders are not exactly the same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 22, Kodaira teaches the compositions as discussed above with respect to claim 16. The compositions may further include silica which may have a particle size of 1 to 100 nm (Pg. 9, Paragraph [0092]). 
Regarding claim 23, Kodaira teaches the compositions as discussed above with respect to claim 16. The composition further includes an acid catalyst (“catalyst which react with the binder”) (Pg. 10, Paragraph [0100]).
Regarding claim 24, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, Kikutsuji teaches the inclusion of an ethylene glycol compound in order to maintain the antistatic properties even in low humidity environments.
Regarding claim 25, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, Kikutsuji teaches the inclusion of ethylene glycol compounds in the range of 1.2% to 24% of the composition in order to maintain the antistatic properties even in low humidity environments. 
claim 32, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, Kikutsuji teaches the inclusion of ethylene glycol mono alkyl ethers, including diethylene glycol monomethyl ether, which is taught in applicant’s specification as R1 or R2 representing H (Applicant’s Specification, Paragraph [0067]).
Regarding claim 33, Kodaira teaches the compositions as discussed above with respect to claim 16. As discussed above, Kikutsuji teaches the inclusion of ethylene glycol mono alkyl ethers, including diethylene glycol monomethyl ether, which is taught in applicant’s specification as having a molecular weight of 120 g/mol (Applicant’s Specification, Paragraph [0067]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaira et al. (US 2012/0038976) in view of Thompson et al. (US 7,361,706) and Kikutsuji (JP 5232945) as applied to claim 16 above, and further in view of Nakamura et al. (US 10,100,239). 
Regarding claim 19, Kodaira teaches the compositions as discussed above with respect to claim 16. 
Kodaira is silent with respect to the lithium salt being in an amount less than 5% of the composition.
Nakamura teaches an antistatic agent composition (Col. 1, Lines 7-10). The composition includes alkali metal salts including lithium in a content range of 1 to 10 parts by mass (Col. 10, Lines 1-53). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Kodaira which include lithium salts such that the salts are present in an amount ranging from 0.1 to 10 parts by mass as taught by Nakamura which also teaches compositions which include lithium salts.

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
On pages 7-10, applicant argues that neither Kodaira nor the combination of Kodaira in view of Kikutsuji and Thompson teach the anti-static coating composition as required by claim 16. In particular, applicant argues that Kodaira is directed towards a UV-absorbing film and does not suggest coatings with anti-static properties and, therefore, one of ordinary skill in the art would not look to the teachings of Kikutsuji and Thompson in order to teach so. Applicant further argues that Kikutsuji requires a conductive copolymer and one of ordinary skill in the art would not remove the required conductive polymer and then the ethylene glycol component would not be required in the absence of the conductive polymer such that the ethylene glycol component is required in the presence of the conductive polymer. Applicant further argues that Thompson fails to teach a conjugate base of a superacid such that Thompson teaches conjugate bases not of superacids and that the combination is not proper with Kodaira such that Kodaira is not directed towards antistatic coating compositions.  
The examiner first concedes in that Kodaira is not directed towards antistatic coating compositions, as indicated by the applicant. However, Kodaira is directed towards films which are positioned on glass articles and provide increased abrasion resistance (Pg. 1, Paragraph [0005]). As such, Kodaira appreciates compounds and materials which further provide or improve the abrasion resistance of the film. To which the rejection first turns to Thompson, which teaches the use of ionic salts consisting of lithium salts and anions which also include tetrafluoroboric acid (See rejection of claim 1 above). As such, Thompson teaches an ionic salt containing an alkali cation and a conjugate base of a superacid as an antistat as required by the claim (Col. 3, Lines 25-29). The salts are also taught to improve other qualities including scratch .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783